FRANK, Circuit Judge
(dissenting).
Suppose that, before these appeals, it had been decided authoritatively in some other case that the Portal-to-Portal Act is unconstitutional in so far as it purports to create new defenses (of the sort now pleaded) to causes of action existing before the passage of that Act. Then clearly we would have jurisdiction of these appeals. For then it would appear that, in ordering the judgments to be opened after expiration of the term in which they were entered, the judge here exceeded his jurisdiction, and such an order in excess of jurisdiction is appealable, as my colleagues concede; see Phillips v. Negley, 117 U.S. 665, 6 S.Ct. 901, 29 L.Ed. 1013; Nelson v. Meehan, 9 Cir., 155 F. 1, 12 L.R.A.,N.S., 374; Hamilton Coal Co. v. Watts, 2 Cir., 232 F. 832; Board of Supervisors of Rockland County v. Knickerbocker Ice Co., 2 Cir., 80 F.2d 248, 250; City of Manning v. German Ins. Co., 8 Cir., 107 F. 52, 54.
Appellants urge, therefore, that we should consider the Act’s validity and, if we hold it invalid, should entertain jurisdiction of the appeals, because then it will be obvious that the order of the district judge is appeal-able. My colleagues answer this suggestion as follows: No one now knows, or will know until after the trials under defendants’ new pleadings, whether defendants will prove their new defenses created by the new statute; if defendants fail to do so, the issue of constitutionality will be avoided; and, say my colleagues, we must here thus avoid that issue because of the doctrine that a court must never consider a statute’s validity when such an adjudication is avoidable.
I think, however, my colleagues interpret that doctrine too sweepingly. Were their interpretation correct, a court would never deal with the constitutionality of a statute until after a trial, since, if the party relying on the statute were to lose at trial, it would be unnecessary to determine its validity. But, some seven months ago, the Supreme Court decided an issue of statutory validity when that issue was raised in limine. ’ See United States v. Petrillo, 332 U.S. 1, 67 S.Ct. 1538, 1541. There the Court recognized *324the doctrine to which my colleagues refer, but refused to apply it, because, the Court said, the motion to dismiss the criminal information, before trial, “squarely raises the question of-whether the section invoked in the indictment is void in toto, barring all further actions under it, in this, and every other case,” and because “no refinement or clarification of issues which we can reasonably anticipate would bring into better focus the question” of constitutionality. If my colleagues’ view had been accepted in the Petrillo case, the Court would have refused to deal with that question until Petrillo had been tried, for if he had been acquitted, that question would have vanished from the case.
I think the present appeals come within the Petrillo ruling. The question of statutory validity here — i. e., whether Congress by a statute may validly authorize new, substantive defenses (such as those here pleaded) to vested rights which consist of causes of actions fully matured before enactment of the statute — can be answered from the face of the statute.1 There is no need here, as there was in Borden’s Farm Products Company v. Baldwin, 293 U.S. 194, 210, 55 S.Ct. 187, 192, 79 L.Ed. 281, to bring before us, by evidence at a trial, “the particular economic facts of a given trade or industry,” “facts relating to particular commercial or industrial conditions.” The facts which trials here will bring out will not aid in determining the validity of the Act.
I share with my colleagues a reluctance to strike down a statute, and therefore a reluctance to decide a case in the course of which perhaps I may have to join in doing so. But distaste for such a task should not lead us to compel plaintiffs to undertake long and expensive new trials, in support of judgments they have already obtained by earlier trials, before we decide whether those new trials will be needless, as they will be if the statute is unconstitutional. Accordingly, I think we should not dismiss these appeals without answering the constitutional question.2

 See Smith v. Cahoon, 283 U.S. 553, 567, 51 S.Ct. 582, 75 L.Ed. 1264; cited with approval in Borden’s Farm Products Company v. Baldwin, 293 U.S. 194, 210, 55 S.Ct. 187, 79 L.Ed. 281.


 We should not be deterred • by the fact that we will thereby telescope the decisions as to appealability and as to the merits of the appeals.